Citation Nr: 9924650	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  97-29 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased disability rating for a heart 
disorder secondary to scarlet fever, to include a history of 
mitral insufficiency (hereinafter "service-connected heart 
disability"), currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse 


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran served on active duty from February to July 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied an increased disability 
rating for a service-connected heart disability.

This matter was previously before the Board in September 
1998, at which time the Board remanded the case to the RO for 
additional development.  The additional development having 
been completed, the matter is again before the Board for 
appellate review.

Subsequent to the Board's September 1998 remand but during 
the pendency of this appeal, a March 1999 RO determination 
increased the veteran's disability rating to 10 percent.  
Inasmuch as the veteran has continued to express 
dissatisfaction with the 10 percent rating, has otherwise not 
withdrawn his appeal for an increased disability rating for 
his service-connected heart disability, and in light of the 
fact that the maximum schedular disability rating has not 
been assigned to date, the appeal continues.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's service-connected valvular heart disease 
produces not more than minimal impairment  .

CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for a service-connected heart disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R.§§ 3.102, 
4.1-4.14, 4.104, Diagnostic Code 7000 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A person who submits a claim for benefits under a law 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  See 
38 U.S.C.A. § 5107(a).  The United Stated Court of Appeals 
for Veterans Claims (Court) has held that a mere allegation 
that a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for an 
increased rating is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).   

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts that 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.  The 
evidence includes the veteran's service medical records, VA 
examination reports, and radiology reports, as well as the 
veteran's RO hearing testimony and written statements.  The 
Board does not know of any additional relevant evidence that 
is available.  Therefore, no further assistance to the 
veteran with the development of evidence is required.

The veteran was initially granted service connection for a 
heart disability, and assigned a 30 percent disability 
rating, pursuant to a July 1946 rating decision.  The 30 
percent disability rating remained in effect through October 
1949, after which it was reduced to a noncompensable 
disability rating, in accordance with a January 1950 rating 
decision.  As previously noted, pursuant to a March 1999 RO 
determination, the veteran's noncompensable disability rating 
was increased to 10 percent, effective January 1997. 

A March 1996 cardiology study prepared by a private 
physician, Thomas Brandt, M.D., reported the following 
assessment: mild calcific aortic stenosis without evidence of 
left ventricular hypertrophy; mild mitral regurgitation with 
slight left atrial dilation; and normal global and regional 
left ventricular wall motion.

A March 1997 VA heart examination report related the 
veteran's history of heart disease secondary to scarlet 
fever, with a history of mitral insufficiency.  The veteran 
complained of an increase in dyspnea on exertion and 
shortness of breath, which had gradually worsened over the 
previous five or six years, but he denied current chest pain.  
After a thorough physical examination and review of 
contemporaneous studies, including an electrocardiogram, 
echocardiogram, and 
X-rays, the diagnoses were mitral regurgitation, left bundle 
branch block, first degree aortal ventricular block, coronary 
artery disease, and limited activities of daily living 
secondary to the above.  

An October 1997 VA heart examination report consisted of a 
review of the veteran's chart only.  The examiner noted that 
the veteran had a documented history of coronary heart 
disease manifested by stable angina, but there was no history 
of congestive heart failure.  There was evidence of mild 
mitral regurgitation, mild left atrial enlargement, although 
the mitral valve structure appeared normal.  The examiner 
opined that the veteran had no symptoms secondary to mitral 
regurgitation, and it was difficult for the examiner to 
determine whether the mitral regurgitation, which was stated 
to be hemodynamically insignificant, was secondary to scarlet 
fever, as opposed to coronary heart disease.  In any case, 
the examiner further stated that he did not believe that the 
veteran's dyspnea is related to his mild mitral 
regurgitation.  Finally, the examiner opined that the veteran 
would be restricted to light manual labor because of his 
coronary artery disease and not because of the mitral 
regurgitation.  

A January 1998 heart examination report stated that the 
examiner was asked to comment on the etiology of the mitral 
insufficiency, noting that the veteran underwent a March 1997 
echocardiogram showing a structurally normal mitral valve 
with mild regurgitation.  The examiner opined that since the 
veteran "had no structural damage to the mitral valve in 
addition to the fact that there was no involvement of any 
other valve and no evidence of mitral stenosis secondary to 
scarlet fever, it was unlikely that this mitral insufficiency 
was secondary to scarlet fever."  The examiner further 
commented that since the veteran has been diagnosed with 
coronary heart disease, "[i]t was more likely than not that 
the [veteran's] mitral regurgitation was secondary to 
papillary muscle dysfunction as a result of ischemia 
secondary to coronary artery disease."

A November 1998 VA heart examination report recounted the 
veteran's medical history concerning his heart disease.  The 
veteran complained of increasing dyspnea upon exertion, being 
able to walk only 4 or 5 blocks before the onset of dyspnea.  
Angina was noted to be adequately controlled by medication.  
A thorough physical examination resulted in the following 
diagnoses: stable angina; coronary artery disease; essential 
hypertension; mild mitral regurgitation; and normal left 
ventricular functions.  The examiner further commented that 
the veteran's "very minimal" or "trace" mitral 
regurgitation was not due to scarlet fever because there was 
no abnormality of the mitral valve structures.  Moreover, the 
mitral regurgitation was insignificant, as it does not result 
in any hemodynamic deficiencies that could be responsible for 
the veteran's dyspnea, because of the absence of significant 
enlargement of the left atrium or right ventricle, although 
the dyspnea could be related to the diagnosed coronary artery 
disease.  The examiner noted that a treadmill test was not 
done because the veteran was unable to perform it (due to his 
weak leg muscles caused by an unrelated nonservice-connected 
disease).  However, the examiner stated that such a test 
would be ineffective in evaluating the veteran's mitral 
regurgitation because of the presence of coronary artery 
disease and hypertension.  Additionally, the examiner noted 
that pulmonary functions studies to further evaluate the 
veteran's dyspnea was recommended and scheduled, but that the 
veteran was unable to undergo the study.  Regardless, the 
examiner stated that the pulmonary functions studies were not 
required for the cardiac evaluation he performed, and, in any 
case, the studies' results would have no bearing on his 
assessment concerning the nature, severity, and effect of the 
veteran's mitral regurgitation. 

The remaining evidence consists of the veteran's July 1997 RO 
hearing testimony and variously dated written statements, 
contending that his mitral regurgitation is related to his 
current cardiac symptoms and is responsible for a disability 
more severe than his current 10 percent disability rating 
reflects.

Under the laws administered by the VA, disability ratings are 
determined by applying the criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's disability is rated under 38 C.F.R. § 4.104, 
Diagnostic Code 7000, which provides the criteria for rating 
a disability due to valvular heart disease (including 
rheumatic heart disease).  Under this regulation, a 100 
percent disability rating is for application during active 
infection with valvular heart damage and for three months 
following cessation of therapy for the active infection; or 
thereafter, with valvular heart disease (documented by 
findings on physical examination and either echocardiogram, 
Doppler echocardiogram, or cardiac catheterization) resulting 
in: Chronic congestive heart failure, or; workload of 3 METs 
or less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  A 60 percent disability 
rating is for application when there is more than one episode 
of acute congestive heart failure in the past year, or; 
workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
30 to 50 percent.  A 30 percent disability rating is for 
application when there is a workload of greater than 5 METs 
but not greater than 7 METs, resulting in dyspnea, fatigue, 
angina, dizziness, or syncope, or; evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  Finally, a 10 percent disability 
rating is for application when there is a workload of greater 
than 7 METs but not greater than 10 METs, resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, or; 
continuous medication required.  

After a careful review of all of the evidence of record, the 
Board concludes that a disability rating in excess of 10 
percent is not warranted, as the medical evidence shows that 
the veteran's service-connected heart disability manifest 
symptoms that are productive of more than dyspnea and angina 
due to a workload of between 7 and 10 METS (metabolic 
equivalent); nor is there any evidence cardiac hypertrophy or 
dilation.  

Although the weight of medical evidence tends to discount the 
notion that the veteran's mitral regurgitation was caused by 
the incurrence of scarlet fever or rheumatic fever during 
service, assuming arguendo that the mitral regurgitation was 
so incurred, the medical evidence clearly demonstrates that 
the mitral regurgitation present is so minimal and 
insignificant that it cannot be the cause of the veteran's 
dyspnea, angina, or any other symptom or deficiency of the 
heart.  The veteran is afflicted by unrelated nonservice-
connected cardiovascular disorders, including coronary artery 
disease and hypertension, which the medical evidence reveals 
are, more likely than not, the cause of the veteran's 
cardiovascular symptoms.  

Notwithstanding this evidence, the RO granted the veteran an 
increase to 10 percent because - although mild and co-
existent with coronary artery disease and hypertension - the 
mitral regurgitation was nonetheless identifiable, giving 
rise to a reasonable doubt that the mitral regurgitation is 
at least a contributory factor to the veteran's symptoms of 
dyspnea and angina.  The Board concludes that clearly not 
more than a 10 percent rating is warranted.  The evidence is 
not so evenly balanced as to create a reasonable doubt 
warranting a higher rating.  


Indeed, there is no medical evidence of record showing that 
the veteran suffers from the criteria listed for the next 
higher 30 percent disability rating, requiring a workload of 
greater than 5 METs but not greater than 7 METs, resulting in 
dyspnea, fatigue, angina, dizziness, or syncope, or; evidence 
of cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray

The Board finds, as did the RO, that the evidence of record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. § 3.321(b)(1) 
(1998).  In this regard, the Board finds that there has been 
no showing by the veteran that his service-connected heart 
disability has resulted in marked interference with his 
employment or necessitated frequent periods of 
hospitalizations.  Therefore, in the absence of such factors, 
the Board finds that criteria for submission for assignment 
of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In closing, the Board acknowledges the contentions advanced 
by the veteran and does not doubt that his disability is 
productive of some impairment.  However, when viewed in the 
context of the controlling regulatory diagnostic criteria, 
the Board must conclude that the preponderance of the 
evidence is against entitlement to a rating in excess of 10 
percent at this time.  It follows that the provisions of 38 
U.S.C.A. § 5107(b) do not otherwise provide a basis for 
favorable resolution of the veteran's appeal.  The veteran 
may always advance a new increased rating claim should the 
severity of his disability increase in the future.  








ORDER

A rating in excess of 10 percent for a heart disorder 
secondary to scarlet fever, to include a history of mitral 
insufficiency, is denied




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

